Case: 09-60588     Document: 00511207548          Page: 1    Date Filed: 08/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 18, 2010
                                     No. 09-60588
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ABRAHAM NOSA OSAGIEDE,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A070 441 895


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        Abraham Nosa Osagiede, a native and citizen of Nigeria, has filed a
petition for review of the Board of Immigration Appeals (BIA) dismissal of his
appeal of the immigration judges (IJ’s) denial of his application for withholding
of removal and relief under the Convention Against Torture (CAT).
        Osagiede argues that his deportation proceedings were fundamentally
unfair and thus violated his right to due process because the failure of the
Government to adjudicate his pending visa petition prevented him from seeking

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60588   Document: 00511207548 Page: 2        Date Filed: 08/18/2010
                                No. 09-60588

adjustment of status. However, because Osagiede has not exhausted this issue
by raising it before the BIA, this court’s consideration of the issue is
jurisdictionally barred. See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir.
2001). Osagiede also has abandoned his argument before the BIA that his
appeal should be held in abeyance until his appeal of his visa petition is
resolved. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); Beasley
v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986).
      Additionally, Osagiede argues that the BIA erred in affirming the IJ’s
denial of withholding of removal and that he was entitled to withholding because
he was subjected to government persecution based on his political views.
However, Osagiede has not shown that any past persecution was on account of
his political views or that there was a clear probability that he would be
persecuted on account of his political views upon his return to Nigeria. See Roy
v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004). Accordingly, the evidence does not
compel a conclusion contrary to that of the BIA and IJ. See Zhu v. Gonzales, 493
F.3d 588, 594 (5th Cir. 2007).
      PETITION DENIED.




                                        2